Name: Commission Regulation (EEC) No 2690/91 of 10 September 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 255/712. 9 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2690/91 of 10 September 1991 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 13 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 September 1991 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p . 26 . (2) OJ No L 321 , 21 . 11 . 1990, p. 6 . 12. 9. 91No L 255/8 Official Journal of the European Communities ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 } 0701 90 59] New potatoes 56,54 2391 448,47 116,16 393,69 12706 43,41 86438 130,84 39,51 1.20 0702 00 101 0702 00 90| Tomatoes 28,95 1222 229,33 59,42 201,94 6567 22,21 44428 66,94 20,27 1.30 0703 10 19 Onions (other than seed) 20,26 856 160,59 41,61 141,36 4597 15,55 31036 46,86 14,14 1.40 0703 20 00 Garlic 229,22 9689 1817,01 470,80 1 599,41 52015 176,04 351 145 530,27 160,02 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex ex 0704 10 101 0704 10 90 J Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. itaiica) 65,16 2755 516,83 133,86 453,71 14643 50,03 99614 150,79 45,53 1.100 ex 0704 90 90 Chinese cabbage 48,42 2050 382,57 99,63 337,79 10913 37,24 73939 112,24 33,73 1.110 0705 11 101 0705 1 1 901 Cabbage lettuce (head lettuce) 65,45 2767 519,12 134,46 455,72 14708 50,25 100055 151,46 45,73 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 32,74 1384 259,75 67,27 228,02 7359 25,14 50064 75,78 22,88 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 111 0707 00 1 9j Cucumbers 37,64 1591 298,44 77,32 262,70 8543 28,91 57675 87,09 26,28 1.160 0708 10 101 0708 10 901 Peas (Pisum sativum) 118,52 5010 939,50 243,43 826,98 26895 91,02 181562 274,18 82,74 1.170 Beans : ||llII Il || 1.170.1 0708 20 101 0708 20 90[ Beahs (Vigna spp., Phaseolus spp.) 110,44 4671 877,75 227,02 769,50 24775 84,86 168 853 255,66 76,95 1.170.2 0708 20 10} 0708 20 90j Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 86,96 3672 688,79 178,47 606,54 19724 66,72 133437 201,07 60,90 1.180 ex 0708 90 00 Broad beans 40,17 1701 317,44 82,67 280,28 9055 30,90 61351 93,13 27,99 1.190 0709 1000 Globe artichokes 76,11 3221 598,42 156,61 531,31 17132 58,50 116646 176,44 52,84 1.200 Asparagus : IIII||IIliII||||I\ 1.200.1 ex 0709 20 00  green 557,54 23569 4419,64 1 145,17 3890,35 126521 428,19 854114 1289,81 389,22 1.200.2 ex 0709 20 00  other 302,03 12787 2386,34 621,48 2107,02 68076 232,31 461 204 700,14 210,44 1.210 0709 30 00 Aubergines (egg-plants) 71,49 3022 566,70 146,83 498,83 16223 54,90 109518 165,38 49,90 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 63,90 2705 504,88 131,48 445,78 14403 49,15 97577 148,13 44,52 1.230 0709 51 30 Chantarelles 420,46 17774 3332,97 863,60 2933,82 95413 322,91 644111 972,68 293,52 1.240 0709 60 10 Sweet peppers 52,36 2213 415,08 107,55 365,37 11882 40,21 80216 121,13 36,55 1.250 07.09 90 50 Fennel 151,15 6399 1 194,24 311,01 1 054,46 34069 116,26 230809 350,38 105,31 1.260 0709 90 70 Courgettes 59,97 2536 475,68 123,20 417,58 13477 46,05 91683 138,78 41,91 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,11 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 48,57 2053 385,02 99,76 338,91 11022 37,30 74408 112,36 33,90 2.30 ex 0804 30 00 Pineapples, fresh 35,53 1502 281,69 72,98 247,95 8064 27,29 54438 82,20 24,80 2.40 ex ex 0804 40 10 } 0804 40 90 } Avocados, fresh 144,12 6092 1 142,44 296,02 1 005,62 32704 1 10,68 220782 333,40 100,61 12. 9 . 91 Official Journal of the European Communities No L 255/9 Code CN code 1 Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 l Guavas and mangoes, fresh 122,99 5199 974,98 252,62 858,22 27910 94,46 188420 284,53 85,86 2.60 Sweet oranges, fresh : l \ l 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 33,11 1399 262,75 67,94 231,20 7461 25,42 50719 76,60 23,11 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 45,79 1935 362,99 94,05 319,52 10391 35,16 70150 105,93 31,96 2.60.3 0805 10 19 il \ \ Il\ 0805 10 29 0805 10 39 \  Others 36,32 1535 287,92 74,60 253,44 8242 27,89 55643 84,02 25,35 0805 10 49 Il II \ IlI II\ 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 52,29 2207 414,15 107,31 364,70 11860 40,12 80233 120,90 36,61 2.70.2 ex 0805 20 30  Monreales and Satsumas 89,26 3774 707,98 183,37 621,51 20059 68,53 136456 206,56 62,37 2.70.3 ex 0805 20 50  Mandarins and wilkings 100,89 4271 797,16 207,60 703,86 22741 77,60 154067 233,88 70,29 2.70.4 ex ex 0805 20 70 0805 20 90 I  Tangerines and others 51,54 2178 408,56 105,86 359,63 11695 39,58 78956 119,23 35,98 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 49,42 2089 391,79 101,51 344,87 11215 37,95 75716 114,34 34,50 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 86,41 3653 685,02 177,49 602,98 19610 66,36 132383 199,91 60,32 2.90 Grapefruit, fresh : ||II || I 2.90.1 ex 0805 40 00  white 59,03 2495 467,93 1 21 ,24 411,89 13395 45,33 90430 136,56 41,21 2.90.2 ex 0805 40 00  pink 74,29 3140 588,91 152,59 518,38 16858 57,05 113809 171,86 51,86 2.100 0806 10 11 0806 10 15 0806 10 19 1 Table grapes 84,50 3572 669,84 173,56 589,62 19175 64,89 129450 195,48 58,99 2.110 0807 10 10 Water-melons 12,70 536 100,69 26,09 88,63 2882 9,75 19458 29,38 8,86 2.120 Melons (other than water-me ­ lons) : I I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 29,52 1247 234,00 60,63 205,98 6698 22,67 45223 68,29 20,60 2.120.2 ex 0807 10 90  other 72,21 3052 572,41 148,31 503,85 16386 55,45 110620 167,05 50,41 2.130 0808 10 91 0808 10 93 0808 10 99 1 Apples 86,36 3650 684,58 177,38 602,59 19597 66,32 132298 199,78 60,28 2.140 Pears IIl IIIlI l \ 2.140.1 0808 20 31 0808 20 33 0808 20 35 1 Pears  Nashi (Pyrus pyrifo ­ lia) 91,95 3889 730,80 189,02 640,67 20627 70,66 140584 212,85 64,07 l 0808 20 39 II II I ||IIII 2.140.2 0808 20 31 il\ Il \ - II 0808 20 33 0808 20 35 \ Other 79,06 3342 626,74 162,39 551,68 17941 60,72 121121 182,90 55,19 0808 20 39 \ I \ Il\ I \ \ \ 2.150 0809 10 00 Apricots 25,50 1078 202,14 52,37 177,93 5786 19,58 39065 58,99 17,80 2.160 0809 20 10 0809 20 90 I Cherries 90,53 3825 718,45 185,77 632,16 20401 69,52 138679 209,44 63,20 2.170 ex 0809 30 00 Peaches 70,90 2997 562,03 145,62 494,72 16089 54,45 108614 164,02 49,49 No L 255/10 Official Journal of the European Communities 12. 9 . 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 67,87 2869 538,01 139,40 473,58 15401 52,12 103973 157,01 47,38 2.190 0809 40 111 0809 40 19| Plums 66,82 2824 529,70 137,25 466,26 15163 51,32 102368 154,58 46,65 2.200 0810 10 101 0810 10 90J Strawberries 112,79 4769 894,61 231,71 785,35 25346 86,60 172427 261,01 78,82 2.205 0810 20 10 Raspberries 1 336,1 56503 10597,8 2745,00 9303,49 300265 1025,9 2042614 3092,02 933,75 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 160,58 6788 1 272,91 329,82 1 120,47 36439 123,32 245995 371,48 112,10 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 224,91 9507 1 782,91 461,97 1 569,39 51039 172,73 344555 520,31 157,01 2.250 ex 0810 90 30 Lychees 420,26 17765 3331,39 863,19 2932,42 95367 322,76 643804 972,22 293,38